 Case 20-03018-hdh Doc 27 Filed 07/14/20              Entered 07/14/20 10:26:22      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 IN RE:                                                              CHAPTER 7

 BRENDA RAY,                                                   CASE NO. 19-30927-HDH-7

                  DEBTOR.
 _____________________________________

 JAMES W. CUNNINGHAM, TRUSTEE,

                         PLAINTIFF,
 V
                                                               ADVERSARY NO. 20-03018
 AESTHETIC ARTS, LLC,
                                                               JURY TRIAL DEMANDED
                        DEFENDANT.


  ANSWER OF AESTHETIC ARTS, LLC TO PLAINTIFF’S AMENDED COMPLAINT
                   AND DEMAND FOR JURY TRIAL

       Aesthetic Arts, LLC (“Defendant”), files this Answer and Demand for Jury Trial in response

to the First Amended Complaint to Avoid Prepetition Transfer and/or Postpetition Transfer and for

Return of Property or its Value (ECF Docket No. 9, “Complaint”) filed by James W. Cunningham,

Chapter 7 Trustee (“Plaintiff”), and demands a jury trial of all claims and defenses arising in this

proceeding, and in support thereof would respectfully show as follows:

                               DENIALS AND ADMISSIONS

       1.      Paragraph 1 of the Complaint is admitted.

       2.      Paragraph 2 of the Complaint consist entirely of conclusions of law to which no

response is required.

       3.      Paragraph 3 of the Complaint is admitted.
_____________________________________________
Defendant’s Answer to Plaintiff’s Amended Complaint – Page 1
 Case 20-03018-hdh Doc 27 Filed 07/14/20             Entered 07/14/20 10:26:22       Page 2 of 3




       4.      Paragraph 4 of the Complaint is admitted.

       5.      Paragraph 5 of the Complaint is admitted.

       6.      Paragraph 6 of the Complaint is admitted.

       7.      Paragraph 7 of the Complaint is denied as stated.

       8.      Paragraph 8 of the Complaint is denied.

       9.      In response to Paragraph 9 of the Complaint, Defendant admits that it has paid

$15,000.00 to Plaintiff.

       10.     Paragraph 10 of the Complaint is denied.

       11.     Paragraph 11 of the Complaint is denied.

       12.     Paragraph 12 of the Complaint is denied.

                                  DEMAND FOR JURY TRIAL

       Defendant hereby demands a jury trial of all factual issues arising in this proceeding.

       WHEREFORE, Defendant respectfully prays that this Court enter a judgment in favor of

the Defendant and against the Plaintiff that the Plaintiff take nothing by way of such claims,

awarding the Defendant its costs and reasonable attorney’s fees, and granting Defendant such further

relief as to which it may be entitled.

Dated: July 14, 2020                          / s / John P. Lewis, Jr.
                                              John P. Lewis, Jr.
                                              Texas State Bar No. 12294400
                                              Hayward & Associates, PLLC
                                              10501 N. Central Expressway, Suite 106
                                              Dallas, Texas 75231
                                              Telephone/Facsimile: (972) 755-7106
                                              Email: jplewis@haywardfirm.com

                                              Attorneys for Aesthetic Arts, LLC, Defendant




                                                 2
 Case 20-03018-hdh Doc 27 Filed 07/14/20            Entered 07/14/20 10:26:22       Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2020, a true and correct copy of the foregoing Defendant’s
Answer to Plaintiff’s Amended Complaint was served by email attachment and electronic
transmission through the Court’s ECF noticing system on system on Daniel J. Sherman, Esq.,
Sherman & Yaquinto, 509 N. Montclair Ave., Dallas, Texas 75208, Attorneys for Plaintiff, James
W. Cunningham, Chapter 7 Trustee.



                                                     /s/ John P. Lewis, Jr.
                                                     John P. Lewis, Jr.




                                                3
